Appeal by the employer, Regent Development Corporation, and its insurance carrier from an award of compensation made by the Workmen’s Compensation Board to the claimant which divided liability for compensation equally between the appellant employer and its carrier, and the respondent employer Butterly & Green and its insurance carrier. Claimant was employed as a night watchman for both employers. The respondent Butterly & Green owned a housing development at Flushing, New York, and the appellant Regent Development Corporation also owned a property in the same vicinity and a short distance away. Claimant spent the night hours watching for both employers although the greater part of his duties apparently had to do with the premises of Butterly & Green. He had a dog at one time which he used in connection with watching both properties, and according to his testimony both employers knew of this fact. Claimant was injured as a result of an assault because of an argument had with a stranger to the properties over a dog house in which he had kept his dog on the property of Butterly & Green. No issue is raised as to the accidental nature of his injuries. Appellants argue that because the assault took place on the premises of the respondent Butterly & Green that it had no connection with claimant’s employment by the Regent Development Corporation. The proof, however, justified the board in finding in effect that the accident occurred while claimant was in his joint employment and because of his duties as a watchman for both properties. Such being the ease the decision to divide liability equally between both employers was proper. Award unanimously affirmed, with costs to the *863Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.